 



Exhibit 10.4
SETTLEMENT AGREEMENT
Effective August 27, 2007, (1) JK Acquisition Corp. (“JKA”) and (2) Multi-Shot,
LLC (“Multi-Shot”), The Stephens Group, LLC, SG-Directional, LLC, Catalyst/Hall
Growth Capital Management Co., LLC, Catalyst/Hall Growth Capital, LP,
Catalyst/Hall Private Equity, LP, Catalyst Capital Partners I, Ltd., Catalyst
Capital Partners II, Ltd., CRF Air, LLC, Robert P. Vilyus, Allen Neel, Paul
Culbreth, and David Cudd (the parties listed under this category #2 collectively
referred to herein as the “MS Parties”) have agreed to settle all disputes
between them as follows.
I. Definitions

A.   The parties to this Settlement Agreement are JKA, James P. Wilson, Keith
Spickelmier, Herbert C. Williamson, Michael H. McConnell, Multi-Shot, The
Stephens Group, LLC, SG-Directional, LLC, Catalyst/Hall Growth Capital
Management Co., LLC, Catalyst/Hall Growth Capital, LP, Catalyst/Hall Private
Equity, LP, Catalyst Capital Partners I, Ltd., Catalyst Capital Partners II,
Ltd., CRF Air, LLC, Robert P. Vilyus, Allen Neel, Paul Culbreth, and David Cudd
(the “Parties”).

  1.   “JK Acquisition” or “JKA” means JK Acquisition Corp., a Delaware
corporation with its principal place of business located in Texas, and its
officers, directors, principals, employees, subsidiaries, affiliates, parent
entities, owners, representatives, predecessors, successors, assigns, and all
persons under its direction or control.     2.   “Mr. Wilson” means James P.
Wilson, a Texas resident, and any successors, assigns, representatives,
insurers, agents, employers, attorneys, and all persons under his direction or
control.     3.   “Mr. Spickelmier” means Keith Spickelmier, a Texas resident,
and any successors, assigns, representatives, agents, employers, attorneys, and
all persons under his direction or control.     4.   “Mr. Williamson” means
Herbert C. Williamson, a Texas resident, and any successors, assigns,
representatives, agents, employers, attorneys, and all persons under his
direction or control.     5.   “Mr. McConnell” means Michael H. McConnell, a
Texas resident, and any successors, assigns, representatives, agents, employers,
attorneys, and all persons under his direction or control.     6.   “Multi-Shot”
means Multi-Shot, LLC, a Texas limited liability company with its principal
place of business located in Texas, and its officers, directors, principals,
employees, subsidiaries, affiliates, parent entities, owners, representatives,
predecessors, successors, assigns, and all persons under its direction or
control.

 



--------------------------------------------------------------------------------



 



  7.   “The Stephens Group” means The Stephens Group, LLC, an Arkansas limited
liability company with its principal place of business located in Arkansas, and
its officers, directors, principals, employees, subsidiaries, affiliates, parent
entities, owners, representatives, predecessors, successors, assigns, and all
persons under its direction or control.     8.   “SG-Directional” means
SG-Directional, LLC, an Arkansas limited liability company with its principal
place of business located in Arkansas, and its officers, directors, principals,
employees, subsidiaries, affiliates, parent entities, owners, representatives,
predecessors, successors, assigns, and all persons under its direction or
control.     9.   “Catalyst/Hall Growth Capital Management” means Catalyst/Hall
Growth Capital Management Co., LLC, a Delaware limited liability company with
its principal place of business located in Texas, and its officers, directors,
principals, employees, subsidiaries, affiliates, parent entities, owners,
representatives, predecessors, successors, assigns, and all persons under its
direction or control.     10.   “Catalyst/Hall Growth Capital” means
Catalyst/Hall Growth Capital, LP, a Delaware partnership with its principal
place of business located in Texas, and its officers, directors, principals,
employees, subsidiaries, affiliates, parent entities, owners, representatives,
predecessors, successors, assigns, and all persons under its direction or
control.     11.   “Catalyst/Hall Private Equity” means Catalyst/Hall Private
Equity, LP, a Delaware partnership with its principal place of business located
in Texas, and its officers, directors, principals, employees, subsidiaries,
affiliates, parent entities, owners, representatives, predecessors, successors,
assigns, and all persons under its direction or control.     12.   “Catalyst
Capital Partners I” means Catalyst Capital Partners I, Ltd., a Texas partnership
with its principal place of business located in Texas, and its officers,
directors, principals, employees, subsidiaries, affiliates, parent entities,
owners, representatives, predecessors, successors, assigns, and all persons
under its direction or control.     13.   “Catalyst Capital Partners II” means
Catalyst Capital Partners II, Ltd., a Texas partnership with its principal place
of business located in Texas, and its officers, directors, principals,
employees, subsidiaries, affiliates, parent entities, owners, representatives,
predecessors, successors, assigns, and all persons under its direction or
control.     14.   “CRF” means CRF Air, LLC, an Oklahoma limited liability
company with its principal place of business located in Oklahoma, and its
officers, directors, principals, employees, subsidiaries, affiliates, parent
entities, owners, representatives, predecessors, successors, assigns, and all
persons under its direction or control

2



--------------------------------------------------------------------------------



 



  15.   “Mr. Vilyus” means Robert P. Vilyus, a Texas resident, and any
successors, assigns, representatives, insurers, agents, employers, attorneys,
and all persons under his direction or control.     16.   “Mr. Neel” means Allen
Neel, a Texas resident, and any successors, assigns, representatives, insurers,
agents, employers, attorneys, and all persons under his direction or control.  
  17.   “Mr. Culbreth” means Paul Culbreth, a Texas resident, and any
successors, assigns, representatives, insurers, agents, employers, attorneys,
and all persons under his direction or control.     18.   “Mr. Cudd” means David
Cudd, a Texas resident, and any successors, assigns, representatives, insurers,
agents, employers, attorneys, and all persons under his direction or control.

B.   “MIPA” means the Agreement and Plan of Merger among JKA, Multi-Shot, Inc.,
Multi-Shot, Catalyst/Hall Growth Capital Management as Member Representative and
members of Multi-Shot dated as of September 6, 2006.   C.   “FARMA” means the
First Amended and Restated Agreement and Plan of Merger between the Parties
dated February 14, 2007.   D.   “SARMA” means the Second Amended and Restated
Agreement and Plan of Merger, into which the Parties agree to enter as
consideration for this Agreement.   E.   The “Lawsuit” means the litigation
styled as Cause No. 200742384, JK Acquisition Corp. vs. Multi-Shot, LLC
(“Multi-Shot”); The Stephens Group, LLC, SG-Directional, LLC; Catalyst/Hall
Growth Capital Management Co., LLC; Catalyst/Hall Growth Capital, LP;
Catalyst/Hall Private Equity, LP; Catalyst Capital Partners I, Ltd.; Catalyst
Capital Partners II, Ltd.; CRF Air, LLC; Robert P. Vilyus; Allen Neel; Paul
Culbreth; and David Cudd, in the 234th Judicial District in the District Court
of Harris County, Texas.   F.   “Claims” shall mean all claims or counterclaims
that the Parties asserted or could have asserted in the Lawsuit. “Claims” also
includes any and all past, present, future, legal, equitable, fixed, contingent,
matured, unmatured, liquidated, unliquidated, known, unknown, foreseeable or
unforeseeable claims, allegations, demands, rights, suits, actions, causes of
action, proceedings, damages, costs, or obligations that were asserted or could
have been asserted by any Person against any of the Parties arising from the
transaction, occurrence or series of transactions or occurrences made the basis
of the Lawsuit, regardless of the basis for the assertion or theory of recovery
employed by the Person with respect to such claims, allegations, demands,
rights, suits, actions, causes of action, proceedings, damages, costs or
obligations. The “Claims” of JKA include, but are not limited to, claims or
requests under both Delaware law, Texas law, and/or the law of any other
jurisdiction, including claims for breach of contract (including breach of the
MIPA, and/or FARMA); requests for any temporary restraining order or temporary
injunction (including requests to restrain or enjoin any Party from invoking
sections 9.01(a) or 9.01(c) of the MIPA, and/or FARMA); requests to restrain or
enjoin any Party

3



--------------------------------------------------------------------------------



 



    from selling, mortgaging, transferring, encumbering, diluting, or otherwise
disposing of the stock or assets of Multi-Shot other then in the usual course of
business; requests to restrain or enjoin any Party from failing to cooperate or
use commercially reasonable best efforts to satisfy all conditions to closing of
the acquisition at issue in the Lawsuit and/or timely consummate that
acquisition; claims for or entitlements to specific performance, actual or
consequential damages, and attorneys’ fees; and, any other claims, equitable or
legal, asserted in the Lawsuit. “Claims” shall also include all claims,
equitable or legal, that Mr. Wilson or Mr. Spickelmier could have asserted in
the Lawsuit against any of the Multi-Shot Parties, including, but not limited
to, claims for breach of contract, breach of implied contract, promissory
estoppel, tortious interference with business relationships and expectancy,
breach of the duty of good faith and fair dealing breach of fiduciary duty
negligence misrepresentation; intentional misrepresentation or fraud, or claims
for or entitlements to punitive or treble damages, or pre-judgment interest.
Notwithstanding any suggestion above to the contrary, “Claims” as defined herein
specifically include all claims arising out of any acts or omissions that
occurred on or prior to the date this Settlement Agreement was executed, and
specifically exclude claims arising out of the Parties’ obligations under the
SARMA and any breaches thereof based upon acts or omissions that occur after the
date of this Settlement Agreement.   G.   “Person” shall mean any individual,
administrator, heir, executor, assign, successor, trustee, legal representative,
corporation, partnership or any partner thereof, association, trust,
governmental unit, agency or any other entity recognized in law or fact to have
rights or obligations.   H.   With regard to all definitions herein, whenever
the context so requires, the singular use of a defined term shall include the
plural and vice versa.

II. Agreement

A.   Settlement Consideration

  1.   By August 27, 2007, the Parties, other than Mr. Wilson, Mr. Spickelmier,
Mr. Williamson, and Mr. McConnell will have executed a Second Amended and
Restated Agreement and Plan of Merger (the “SARMA”) in the form attached as
Exhibit “A” to this Settlement Agreement.     2.   Notwithstanding anything in
this Agreement to the contrary, this Settlement Agreement shall be construed in
conjunction with the SARMA. Except as to any provision of this Settlement
Agreement relating to the mutual releases of the Parties for acts or omissions
occurring prior to the date of this Settlement Agreement, any conflict between
this Agreement and the SARMA shall be resolved in favor of the SARMA. Execution
of this Settlement Agreement by all parties is a condition precedent to
performance under the SARMA. Execution of the SARMA by all parties thereto, is a
condition precedent to performance under this Agreement. If either this
Agreement or the SARMA is not executed by all parties thereto, this Agreement
and the SARMA shall be null and void.

4



--------------------------------------------------------------------------------



 



  3.   On August 28, 2007, the parties who have appeared in Cause No 2007-42384,
currently pending in the 234th Judicial District Court of Harris County, Texas
(the “Lawsuit”), will file an Agreed Motion to Abate the Lawsuit (in the form
attached as Ex. B to this Settlement Agreement). The MS Parties agree not to
submit for hearing, submission, or adjudication any motion(s) for summary
judgment or any other instrument(s) requesting formal dismissal of the Lawsuit
based on the mutual releases set forth in Paragraphs II(C)-(G), infra, before
March 1, 2008.     4.   It is expressly understood that the act of entering into
the SARMA, together with the mutual releases described below and the Motion to
Abate attached hereto as Exhibit “B” (and any other rights or obligations stated
herein) is the complete consideration that the Parties shall ever have to
exchange among one another as a result of, arising out of or in connection with
the transaction, occurrence or series of transactions or occurrences and/or
Claims which were, or could have been made, the basis of the Lawsuit.
Notwithstanding any statement in this Agreement to the contrary, it is the
Parties’ intent that the effect of this Settlement Agreement is to waive and
release all Claims arising out of the MIPA, the FARMA, or any act by any of the
Parties that occurred prior to the execution of the SARMA. Furthermore, none of
the releases given in this Settlement Agreement are intended to release JKA from
any contractual or statutory obligations owed by it to insure and/or indemnify
any of JKA’s officers or directors for such individuals’ acts or omissions in
their capacity as officers and/or directors of JKA.

B.   The Parties are entitled to disclose and comment on this settlement through
a press release, a Form 8-K or other SEC filing, and through other normal means.
Each party will bear its own attorneys’ fees, expenses, and costs of any kind
related to the Lawsuit, except to the extent otherwise set forth in the SARMA.  
C.   JKA (on its own behalf and on behalf of its subsidiaries, affiliates,
divisions, partners, agents, principals, officers, directors, shareholders,
employees, predecessors, successors, and assignees) forever, irrevocably, and
unconditionally releases, discharges, and acquits the MS Parties (including
their subsidiaries, affiliates, divisions, partners, co-venturers, agents,
members, principals, auditors, insurers, lenders, and any past or present
officers, directors, shareholders, employees, predecessors, successors,
assignees, representatives, heirs, executors, administrators, representatives,
attorneys, and permitted assigns) for, from and of any and all Claims, as well
as all demands, suits, judgments and/or causes of action of any kind whatsoever,
whether known or unknown, asserted or unasserted, suspected or unsuspected,
regardless of the legal theory, arising out of any acts or omissions which
occurred prior to the date this Settlement Agreement was executed.       This
broad release is intended to include, but not necessarily be limited to, a
release of all claims of any kind arising out of the Parties’ obligations under
the MIPA and/or the FARMA. This release is not intended to include a release of
any claims arising out of the Parties’ obligations under the SARMA.

5



--------------------------------------------------------------------------------



 



D.   Mr Wilson (on his own behalf and on behalf of its subsidiaries, affiliates,
divisions, partners, agents, principals, officers, directors, shareholders,
employees, predecessors, successors, and assignees) forever, irrevocably, and
unconditionally releases, discharges, and acquits the MS Parties (including
their subsidiaries, affiliates, divisions, partners, co-venturers, agents,
members, principals, auditors, insurers, lenders, and any past or present
officers, directors, shareholders, employees, predecessors, successors,
assignees, representatives, heirs, executors, administrators, representatives,
attorneys, and permitted assigns) for, from and of any and all Claims, as well
as all demands, suits, judgments and/or causes of action of any kind whatsoever,
whether known or unknown, asserted or unasserted, suspected or unsuspected,
regardless of the legal theory, arising out of any acts or omissions which
occurred prior to the date this Settlement Agreement was executed.       This
broad release is intended to include, but not necessarily be limited to, a
release of all claims of any kind arising out of the Parties’ obligations under
the MIPA and/or the FARMA. This release is not intended to include a release of
any claims arising out of the Parties’ obligations under the SARMA.   E.  
Mr. Spickelmier (on his own behalf and on behalf of its subsidiaries,
affiliates, divisions, partners, agents, principals, officers, directors,
shareholders, employees, predecessors, successors, and assignees) forever,
irrevocably, and unconditionally releases, discharges, and acquits the MS
Parties (including their subsidiaries, affiliates, divisions, partners,
co-venturers, agents, members, principals, auditors, insurers, lenders, and any
past or present officers, directors, shareholders, employees, predecessors,
successors, assignees, representatives, heirs, executors, administrators,
representatives, attorneys, and permitted assigns) for, from and of any and all
Claims, as well as all demands, suits, judgments and/or causes of action of any
kind whatsoever, whether known or unknown, asserted or unasserted, suspected or
unsuspected, regardless of the legal theory, arising out of any acts or
omissions which occurred prior to the date this Settlement Agreement was
executed.       This broad release is intended to include, but not necessarily
be limited to, a release of all claims of any kind arising out of the Parties’
obligations under the MIPA and/or the FARMA. This release is not intended to
include a release of any claims arising out of the Parties’ obligations under
the SARMA.   F.   Mr. Williamson (on his own behalf and on behalf of its
subsidiaries, affiliates, divisions, partners, agents, principals, officers,
directors, shareholders, employees, predecessors, successors, and assignees)
forever, irrevocably, and unconditionally releases, discharges, and acquits the
MS Parties (including their subsidiaries, affiliates, divisions, partners,
co-venturers, agents, members, principals, auditors, insurers, lenders, and any
past or present officers, directors, shareholders, employees, predecessors,
successors, assignees, representatives, heirs, executors, administrators,
representatives, attorneys, and permitted assigns) for, from and of any and all
Claims, as well as all demands, suits, judgments and/or causes of action of any
kind whatsoever, whether known or unknown, asserted or unasserted, suspected or
unsuspected, regardless of the legal theory, arising

6



--------------------------------------------------------------------------------



 



out of any acts or omissions which occurred prior to the date this Settlement
Agreement was executed.

    This broad release is intended to include, but not necessarily be limited
to, a release of all claims of any kind arising out of the Parties’ obligations
under the MIPA and/or the FARMA. This release is not intended to include a
release of any claims arising out of the Parties’ obligations under the SARMA.  
G.   Mr. McConnell (on his own behalf and on behalf of its subsidiaries,
affiliates, divisions, partners, agents, principals, officers, directors,
shareholders, employees, predecessors, successors, and assignees) forever,
irrevocably, and unconditionally releases, discharges, and acquits the MS
Parties (including their subsidiaries, affiliates, divisions, partners,
co-venturers, agents, members, principals, auditors, insurers, lenders, and any
past or present officers, directors, shareholders, employees, predecessors,
successors, assignees, representatives, heirs, executors, administrators,
representatives, attorneys, and permitted assigns) for, from and of any and all
Claims, as well as all demands, suits, judgments and/or causes of action of any
kind whatsoever, whether known or unknown, asserted or unasserted, suspected or
unsuspected, regardless of the legal theory, arising out of any acts or
omissions which occurred prior to the date this Settlement Agreement was
executed.       This broad release is intended to include, but not necessarily
be limited to, a release of all claims of any kind arising out of the Parties’
obligations under the MIPA and/or the FARMA. This release is not intended to
include a release of any claims arising out of the Parties’ obligations under
the SARMA.   H.   The MS Parties (on their own behalf and on behalf of their
subsidiaries, affiliates, divisions, partners, agents, principals, officers,
directors, shareholders, employees, predecessors, successors, and assignees)
forever, irrevocably, and unconditionally release, discharge, and acquit JKA,
Mr. Wilson, Mr. Spickelmier, Mr. Williamson, and Mr. McConnell (including their
subsidiaries, affiliates, divisions, partners, co-venturers, agents, members,
principals, auditors, insurers, lenders, and any past or present officers,
directors, shareholders, employees, predecessors, successors, assignees,
representatives, heirs, executors, administrators, representatives, attorneys,
and permitted assigns) for, from and of any and all Claims, as well as all
demands, suits, judgments and/or causes of action of any kind whatsoever,
whether known or unknown, asserted or unasserted, suspected or unsuspected,
regardless of the legal theory, arising out of any acts or omissions which
occurred prior to the date this Agreement was executed.       This broad release
is intended to include, but not necessarily be limited to, a release of all
claims of any kind arising out of the Parties’ obligations under the MIPA and/or
the FARMA. This release is not intended to include a release of any claims
arising out of the Parties’ obligations under the SARMA.   I.   Notwithstanding
the broad mutual releases in paragraphs II(C)-(H) above, the parties agree that
the Lawsuit will be abated and not dismissed. This abatement mechanism is for
the sole purpose of providing access to the 234th Judicial District Court of
Harris

7



--------------------------------------------------------------------------------



 



    County, Texas so to resolve future disputes (if any) arising out of any
alleged breach of the SARMA for acts occurring after the date of this Settlement
Agreement. This abatement mechanism in no way acts as a modification of the
broad mutual releases in paragraphs II(C) — (H), for acts occurring on or prior
to the date of this Settlement Agreement. If the merger occurs, JKA shall upon
the effective date of the merger file notices of non-suit and dismissal with
prejudice as to all defendants in the Lawsuit. To the extent the merger does not
occur due to any alleged breach of the SARMA by any party relating to acts
occurring after the date of this Settlement Agreement, then the parties may file
any instruments available to them under Texas law and procedural rules so to
adjudicate such alleged breaches. In the event that no party has filed such an
instrument on or before February 1, 2010, then on that date, JKA shall file a
notice of non-suit with prejudice. All parties agree that any claim alleging a
breach of the SARMA must be filed by February 1, 2010, and all parties expressly
acknowledge and agree that the statutory limitations period for bringing any
claim alleging a breach of the SARMA shall expire on February 1, 2010.   J.   If
one or more disputes arise with regard to the interpretation or performance of
any part of this Settlement Agreement while the Lawsuit is still pending, any
such dispute will be resolved exclusively by the 234th Judicial District Court
of Harris County, Texas. If one or more disputes arise with regard to the
interpretation or performance of any part of this Settlement Agreement while the
Lawsuit is no longer still pending, then just as with the SARMA, (i) the Parties
irrevocably and unconditionally consent and submit to the exclusive jurisdiction
and venue of either the state courts located in Harris County, Texas or the
United States District Court for the Southern District of Texas and (ii) each of
the Parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepaid to the counsel signing below.  
K.   The Parties acknowledge and agree that neither party has admitted nor shall
be construed as having admitted any liability to the other, nor any violation of
rights, law statute, duty or contract. The Parties deny any such admission,
liability or violation.   L.   This Settlement Agreement, along with the SARMA
and its own exhibits, set forth the entire fully integrated agreement between
the Parties and fully supersedes any and all prior written or oral agreements,
understandings, promises, or representations between the Parties.   M.   The
Parties jointly drafted this Settlement Agreement and it shall not be construed
against either party.   N.   This Settlement Agreement was negotiated and
drafted in Texas, with the involvement of Texas counsel. This Settlement
Agreement shall be governed by and interpreted in accordance with Texas law.  
O.   This Settlement Agreement may be signed in counterparts, and the signature
pages may be exchanged via fax or pdf/email.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereby execute this Settlement
Agreement to be effective as of this the 27th day of August 2007.

                  JK Acquisition Corp.
 
                By:   /s/ James P. Wilson               Printed Name:   James P.
Wilson
 
                Its:   CEO          
 
                Date:   August 27, 2007          
 
                Multi-Shot, LLC
 
                By:   /s/ Allen Neel               Printed Name:   Allen Neel
 
                Its:   President          
 
                Date:              
 
                The Stephens Group, LLC
 
                By:   /s/ Ronald M. Clark               Printed Name:   Ronald
M. Clark
 
                Its:   Sr. Vice President          
 
                Date:   8/27/07          
 
                SG-Directional, LLC
 
                By: The Stephens Group, LLC
Its Manager
 
                By:   /s/ Ronald M. Clark               Printed Name:   Ronald
M. Clark
 
                Its:   Sr. Vice President          
 
                Date:   8/27/07          

9



--------------------------------------------------------------------------------



 



             
 
                Catalyst/Hall Growth Capital, LP
 
                By: Catalyst/Hall Growth Capital Management Co., LLC     Its:
Sole General Partner

                  By:   /s/ Rick Herrman               Printed Name:   Rick
Herrman
 
                Its:   President          
 
                Date:              

                  Catalyst/Hall Private Equity, LP
 
                By: Catalyst/Hall Private Equity Management LLC     Its: Sole
General Partner

                  By:   /s/ Rick Herrman               Printed Name:   Rick
Herrman
 
                Its:   President          
 
                Date:              

                  Catalyst Capital Partners I, Ltd.
 
                By: The Catalyst Group, Inc.     Its: Sole General Partner

                  By:   /s/ Rick Herrman               Printed Name:   Rick
Herrman
 
                Its:   Vice-President          
 
                Date:              

10



--------------------------------------------------------------------------------



 



             
 
                Catalyst Capital Partners II, Ltd.
 
                By: The Catalyst Group II, Inc.     Its: Sole General Partner

                  By:   /s/ Rick Herrman               Printed Name:   Rick
Herrman
 
                Its:   Vice-President          
 
                Date:              

                  CRF Air, LLC
 
                By:   /s/ Jay C. Jimerson               Printed Name:   Jay C.
Jimerson
 
                Its:   President/Manager          
 
                Date:   August 27, 2007          
 
                Robert P. Vilyus
 
                    /s/ Robert P. Vilyus           Printed Name:   Robert P.
Vilyus
 
                Date:   8/27/07          
 
                Allen Neel
 
                    /s/ Allen Neel           Printed Name:   Allen Neel
 
                Date:              
 
                Paul Culbreth
 
                    /s/ Paul Culbreth           Printed Name:   Paul Culbreth
 
                Date:              

11



--------------------------------------------------------------------------------



 



             
 
                David Cudd
 
                    /s/ David Cudd           Printed Name:   David Cudd
 
                Date:              
 
                James P. Wilson
 
                    /s/ James P. Wilson           Printed Name:   James P.
Wilson
 
                Date:   8-27-07          
 
                Keith Spickelmier
 
                    /s/ Keith Spickelmier           Printed Name:   Keith
Spickelmier
 
                Date:   8-27-07          
 
                Herbert C. Williamson
 
                    /s/ Herbert C. Williamson, III           Printed Name:  
Herbert C. Williamson, III
 
                Date:   8-26-07          
 
                Michael H. McConnell
 
                    /s/ Michael H. McConnell           Printed Name:   Michael
H. McConnell
 
                Date:   8-26-07          

12